Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-37 and 40-42 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al. (US20190336049A1; hereinafter known as “Shah”).
	Regarding claim 1, Shah teaches a continuous analyte monitoring wearable device, comprising (See Shah Abstract): 
a base (See Shah Figure 24A 2402) having a transmitter unit support location (See Shah Figure 24C 2466a) and a sensor assembly support location (See Sha Figure 24C); 
at least one power source (See Shah Figure 24D 2418, and see [0290]); 
a sensor assembly positioned within the sensor assembly support location (See Shah Figure 24C and see [0290]); and 
an encapsulation layer extending over the base (See Shah Figure 24B part 2460) and the at least one power source forming an encapsulated base (See Shah Figure 24A), the encapsulation layer including an attachment region (See Shah Figure 24A, region inside 2402 and [0295]) that allows a transmitter unit to be coupled to and decoupled from the transmitter unit support location of the base (See Shah Figure 24A and 24B), 
wherein the encapsulated base and at least one power source form a disposable unit (See Shah Figure 24A-24C and [0299]).
Regarding claim 2, Shah teaches the base (See Shah Figure 24A) includes a power source support location (See Shah Figure 24A 2420) and wherein the at least one power source is positioned at the power source support location (See Figure 24D and see [0289]).
Regarding claim 3, Shah teaches the transmitter unit support location (See Shah Figure 24A and 24B) includes a connector configured to make electrical connection between a transmitter unit positioned within the transmitter unit support location and the at least one power source (See Shah [0289] conductive traces 2466 may be utilized to ultimately route electrical signals from the analyte sensor to sensor electronics module 2450 and/or power from a battery 2418 to sensor electronics module 2450 and to the analyte sensor). 
Regarding claim 4, Shah teaches a circuit board (See Shah Figure 24C and [0293]) coupled to the base that includes the connector and conductive paths that extend between the connector and the at least one power source (See Shah Figure 24C, the contacts 2408,2410,2428, and 2429 comprise conductive elastomeric contacts and are connected to battery and see [0293]).  
Regarding claim 5, Shah teaches the circuit board is a flexible circuit board (See Shah [0253], flex circuit substrate). 
Regarding claim 6, Shah teaches the sensor assembly includes at least one micro needle (See Shah [0154]).
Regarding claim 7, Shah teaches the sensor assembly includes an array of micro needles (See Shah [0154] [0155], analyte sensor with microneedles).
	Regarding claim 8, Shah teaches the sensor assembly includes an analyte sensor configured to sense glucose concentration in an interstitial fluid (See Shah [0152], capable of measuring concentration of glucose).
	Regarding claim 9, Shah teaches the transmitter unit support location (See Shah Figure 24A and 24B) includes a connector configured to make electrical connection between a transmitter unit positioned within the transmitter unit support location and a sensor of the sensor assembly (See Shah Figure 24A and 25B, has the conductive traces 2566 are in contact with transmitter unit also see Shah Figure 24B sensor electronics 2450 which in the unit support location [0299] [0302])
	Regarding claim 10, Shah teaches a transmitter unit positioned at the transmitter unit support location (See Shah Figure 24B, and see [0299], the sensor electronics module 2450 has the wireless transceiver).
	Regarding claim 11, Shah teaches the base includes a break feature that allows the base to break so that the at least one retention member of the transmitter unit support location releases any transmitter unit positioned at the transmitter unit support location (See Shah Figure 24A and 24B, [0298]- [0299], electronics module which includes the transmitter 2450  is placed into the space within the base 2402 including the first retention member 2442).
Regarding claim 12, Shah teaches comprising a transmitter unit positioned at the transmitter unit support location (See Shah Figure 24B, transmitter unit 2450, includes the transmitter placed within 2402 space).
Regarding claim 13, Shah teaches the transmitter unit comprises: 
a circuit board (See Shah Figure 2, and see [0161] and [0162]); 
electronic circuitry configured to bias an analyte sensor of the sensor assembly (See Shah [0162]) and measure current flow through the analyte sensor during continuous analyte monitoring (See Shah [0163], measuring a current flow indicative of analyte concentration); and 
a transmitter unit connector configured to connect to a connector of the transmitter unit support location of the base (See Shah Figure 24B, transmitter unit 2450, includes the transmitter placed within 2402 space which is the base); and 
a transmitter unit encapsulation layer formed over the circuit board and electronic circuitry (See Shah Figure 24B).
Regarding claim 14, Shah teaches the electronic circuitry further comprises a transmitter configured to transmit information related to measured current flow through the analyte sensor to an external CGM device (See Shah [0162-0163] also see Figure 2 circuitry on transmitter communicates with external devices).
Regarding claim 15, Shah teaches the transmitter unit encapsulation layer comprises a material formed at a temperature of less than 1000 °C (See [0314], curable silicone therefore capable of enduring temperature less than 1000°C)
Regarding claim 16, Shah teaches the transmitter unit encapsulation layer comprises a material formed at a temperature of less than 80°C (See [0314], curable silicone therefore capable of enduring temperature less than 80°C).
Regarding claim 17, Shah teaches the transmitter unit encapsulation layer comprises liquid silicone rubber (See Shah [0314], curable silicone).
Regarding claim 18, Shah teaches the transmitter unit is waterproof (See Shah [0277], system can be waterproof).
Regarding claim 19, Shah teaches the encapsulation layer formed over the base comprises a material formed at a temperature of less than 100°C (See [0314], curable silicone therefore capable of enduring temperature less than 100°C).
Regarding claim 20, Shah teaches the encapsulation layer formed over the base comprises a material formed at a temperature of less than 80°C (See [0314], curable silicone therefore capable of enduring temperature less than 80°C).
Regarding claim 21, Shah teaches the encapsulation layer formed over the base comprises liquid silicone rubber (See Shah [0314, curable silicone).
Regarding claim 22, Shah teaches the continuous analyte monitoring wearable device is waterproof when a transmitter unit is positioned at the transmitter unit support location (See Shah [0277], waterproof also see [0295] for coupling of units)
Regarding claim 23, Shah teaches comprising a pre-mold encapsulation portion on which the base and at least one power source are positioned (See Shah [0295], include an over molded component and see Figure 24A) and wherein the encapsulation layer seals against the pre-mold encapsulation portion (See Shah Figure 24B, the encapsulation layer 2460, is against the molded component).
Regarding claim 24, Shah teaches the transmitter unit further comprises a reusable transmitter unit positioned at the transmitter unit support location (See Shah [0299], the reusable sensor electronics module 2450 contains the transmitter).
Regarding claim 25, Shah teaches the encapsulation layer includes an opening that allows the transmitter unit to be removed from the base through the opening (See Figure 24A and 24B, the encapsulation layer 2460 has an opening above for 2450). 
Regarding claim 26, Shah teaches the transmitter unit support location includes a connector that interfaces with the transmitter unit to electrically couple the transmitter unit to an analyte sensor of the sensor assembly and to the at least one power source so as to provide electrical power to the transmitter unit (See Figure 25B and see [0302], Conductive traces 2566 may be utilized to ultimately route electrical signals from the analyte sensor to sensor electronics module 2550 and/or power from battery 2518 ).
Regarding claim 27, Shah teaches the analyte sensor is a glucose sensor (See Shah [0160], collect glucose levels from the analyte sensor).
Regarding claim 28, Shah teaches the transmitter unit includes: 
a processor (See Shah Figure 2 processor 204); 
a memory coupled to the processor (See Shah Figure 2 memory 208); and 
transmitter circuitry coupled to the processor (See Shah [0162], electronic circuitry associated with processing); 
wherein the memory includes computer program code stored therein that, when executed by the processor, causes the wearable device to (See Shah Figure 2, memory has instructions and [0170]): 
measure glucose signals using a glucose sensor and memory (See Shah [0201], receiving from an analyte sensor); 
compute glucose values from the glucose signals (See Shah [0201], determining whether falls below a threshold); and 
communicate the glucose values to a user of the wearable device (See Shah [0204], communicate via peripheral device)
Regarding claim 29, Shah teaches the transmitter unit includes: 
current sensing circuitry coupled to the glucose sensor and configured to measure the glucose signals produced by the glucose sensor (See Shah [0162], electronic circuitry associated with communicating continuous analyte sensor data); and 
sampling circuitry coupled to the current sensing circuitry and configured to generate digitized glucose signals from the measured glucose signals (See Shah [0204], digitized signals on peripheral device, also see [0162] processing sensor information).
Regarding claim 30, Shah teaches the continuous glucose monitoring system further including a portable user device (See Shah Figure 1), the portable user device including receiver circuitry and a display, wherein the transmitter circuitry of the wearable device is configured to communicate the glucose values to the receiver circuitry of the portable user device for presentation to a user (See Shah Figure 1, 112 and 120 can have display and communicate values also see [0159]).
Regarding claim 31, Shah teaches the transmitter unit is configured to be reused with at least 10 new disposable base units (See Shah [0448][0299], reused with another disposable base unit).
Regarding claim 32, Shah teaches the transmitter unit is configured to be reused with at least 20 new disposable base units (See Shah [0448][0299], reused with another disposable base unit).
Regarding claim 33, Shah teaches the disposable unit is configured to be disposed of after a single analyte monitoring period (See Shah [0299]), and wherein the transmitter unit is configured to be detached from the disposable unit after the single analyte monitoring period and re-used with a new disposable unit (See Shah [0299], can be replaced with new disposable base).
Regarding claim 34, Shah teaches the single analyte monitoring period is 7 days or more (See Shah [0209], continuous analyte monitoring therefore capable of 7 days or more).
Regarding claim 35, Shah teaches the transmitter unit does not include a power source and is configured to receive power from the at least one power source of the disposable unit (See Figure 24B, also see [007], power source in disposable unit).
Regarding claim 36, Shah teaches the transmitter unit is configured to fit within the disposable unit (See Shah Figure 24B, the transmitter within 2450 is placed).
Regarding claim 37, Shah teaches both the disposable unit and the transmitter unit are waterproof (See Shah [0277], system can be waterproof).
Regarding claim 40, Shah teaches comprising the transmitter unit coupled to the transmitter unit support location, the transmitter unit including electronic circuitry configured to bias an analyte sensor of the sensor assembly, measure current through the analyte sensor (See Shah Figure 24B and also see [0162]), and compute analyte values based on measured current through the analyte sensor (See Shah [0163], obtain analyte sensor readings) wherein the disposable unit is configured to supply electrical power to the electronic circuitry (See Shah [0164], also see [0299], disposable unit includes battery).
Regarding claim 41, Shah teaches a wearable device configured for use during continuous analyte monitoring (See Shah abstract), comprising: 
a disposable base unit that includes a sensor assembly and a power source (See Shah [0299], disposable base has a fresh analyte sensor and battery); and 
a reusable transmitter unit configured to interface with the disposable base unit and receive power from the power source of the disposable base unit (See Shah Figure 24B and see [0299]); 
wherein the disposable base unit is configured to be disposed of after a single analyte monitoring period (See Shah [0299]), and 
wherein the reusable transmitter unit is configured to be detached from the disposable base unit after the single analyte monitoring period and re-used with another disposable base unit (See Shah [0299], reusable sensor module and see [0153]).
Regarding claim 42, Shah teaches a wearable device for continuous analyte monitoring (See Shah abstract), comprising:
 a disposable base unit that includes a power source and an analyte sensor (See Shah [0299], disposable base has a fresh analyte sensor and battery); and 
a reusable transmitter unit that includes electronic circuitry configured to bias the analyte sensor, measure current through the analyte sensor, and compute analyte values based on measured current through the analyte sensor (See Shah [0299], reusable sensor module and see [0153]); 
wherein the disposable base unit is configured to couple to the reusable transmitter unit and supply electrical power to the electronic circuitry of the reusable transmitter unit (See Shah [0299], reusable sensor module and disposable base unit has battery also see Figure 24A and 24B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Shah as applied to claim 1 above, in view of Roesicke et al. (US20080242962A1; hereinafter known as “Roesicke”).
Regarding claim 38, Shah teaches a wearable device (See Shah abstract and Figure 1) of claim 1, as discussed above. Shah is silent to the wearable device is sterilized. Roesicke teaches the wearable device is sterilized (See Roesicke [0079] and [0097]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Shah with a sterilized wearable device like taught Roesicke to improve Shah’s device by protecting it from microorganisms on the surface which could lead to infection or disease transmission. 
Regarding claim 39, Shah teaches the disposable unit and the transmitter unit (See Shah Figure 24A and Figure 24B also see [0299], the sensor electronics module and the disposable unit includes battery) of claim 1, as discussed above. Shah is silent to the disposable unit is sterilized and packaged separately from the transmitter unit. Roesicke teaches the disposable unit is sterilized and packaged separately from the transmitter unit (See Roesicke [0097]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to provide Shah with the disposable unit sterilized and packaged separately from the transmitter unit like taught Roesicke to improve Shah’s device by protecting both units from microorganisms which could lead to infection or disease transmission when in contact with user’s skin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/M.R.K./Examiner, Art Unit 3791